Judgment unani*964mously affirmed. Memorandum: Defendant appeals from a judgment convicting him of assault in the second degree (Penal Law § 120.05 [2]) and imposing an indeterminate term of incarceration of 2 to 7 years. We reject the contentions of defendant that the verdict is against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495) and that the People failed to disprove his justification defense beyond a reasonable doubt (see, People v Goetz, 68 NY2d 96, 114-115). We have reviewed defendant’s remaining contentions and conclude that they are without merit. (Appeal from Judgment of Erie County Court, LaMendola, J.—Assault, 2nd Degree.) Present—Green, J. P., Lawton, Hayes, Wisner and Boehm, JJ.